DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.

Response to Arguments
Applicant’s argument on Page 7 regarding the rejection of Claims 13-24 under 35 U.S.C. §101 has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s argument on Page 8 regarding the rejection of Claims 14 and 20 under 35 U.S.C. §112(b) has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s argument on Pages 8-9 regarding the rejection of Claims 13, 14, 17, 19-22, and 24 under 35 U.S.C. §102 as being anticipated by Griffiths has been fully considered but is not persuasive and/or moot under new grounds of rejection. Griffiths remains applicable to the invention as claimed.
Applicant’s argument on Pages 9-10 regarding the rejection of Claim 16 under 35 U.S.C. §103 over Griffiths, Claim 18 under 35 U.S.C. §103 over Griffiths in view of Jeung, and Claim 23 under 35 U.S.C. §103 over Griffiths in view of Kang has been fully considered but is not persuasive and/or moot under new grounds of rejection. Jeung and Kang remain applicable to the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Melsky (US 20150305604) in view of Godavarty et al. (US 20140364743) and Griffiths et al. (US 20080147147).
Regarding Claim 13, Melsky teaches a near infrared imaging apparatus, [0038] (“ablator endoscopic system 10”) and [0039] (“the term “light” as used herein is intended to encompass electromagnetic radiation including […] infrared”), comprising:
a) a first light irradiator, [0038] (“excitation light source 25”), configured to irradiate a first fluorescent agent inside a subject with near infrared excitation light, [0034] (“an excitation light source YY that emits light in the wavelength range adequate to excite the ICG dye fluorescence.”)
b) a processor, [0034] (“a processor 24”) that images the first near infrared light and the second near infrared light detected by the near infrared detector, [0034] (“A processor 24 is designed to accept input and output data from the connected instruments, display and controller and process that data into visual information.”).
However, Melsky does not explicitly teach a marker member that includes a near infrared ray generator for generating first near infrared light which is different from the near infrared excitation light provided at an outer surface of the pen tip-side.
In an analogous near-infrared imaging field of endeavor, Godavarty teaches a near infrared imaging apparatus, [0043] (“NIR optical imager 101”), comprising a marker member, [0043] (“A probe assembly 103”), that includes a pen tip, [0043] (“a face 105”), and a near infrared ray generator, [0054] 

    PNG
    media_image1.png
    250
    180
    media_image1.png
    Greyscale
Fig. 9A of Godavarty
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Melsky and Godavarty because this allows the illuminator to be used in broader scenarios than conventional NIR imaging apparatuses, which may be limited to imaging only fixed volumes or certain shapes of breast tissue, as taught by Godavarty in [0004].
However, Melsky and Godavarty do not explicitly teach a marker member that is configured to mark the subject and a near infrared detector that detects the first near infrared light and detects the second near infrared light generated from the first fluorescent agent by the irradiation near infrared excitation light, and that is provided separately from the marker member.
In an analogous infrared imaging field of endeavor, Griffiths teaches a near infrared imaging apparatus, [0043] (“the device 310”), comprising a marker member, [0043] (“a marking implement, such as an ink pen or stamping device 370”), that is configured to mark the subject, [0043] (“a marking implement, such as an ink pen or stamping device 370 (as also shown in FIG. 2) so that the skin surface 

    PNG
    media_image2.png
    333
    306
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    351
    304
    media_image3.png
    Greyscale

Figs. 6 and 1 of Griffiths
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffiths because this allows the operator to easily locate where to perform the imaging, treatment, or finding veins, as taught by Griffiths in [0043].


	
	Regarding Claim 14, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Griffiths teaches wherein the marker member includes a holding portion corresponding to a portion adapted to be held by a user, [0015] (“the source and detector elements are incorporated within a hand held […] device”), and a pen tip configured to be disposed on the subject, [0043] (“a marking implement, such as an ink pen or stamping device 370 (as also shown in FIG. 2) so that the skin surface over the region where a vessel is detected can be marked for future reference. Marking can include registration marks, needle guidance marks, or other marks on or around the located vein.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffiths because this allows the operator to easily locate where to perform the imaging, treatment, or finding veins, as taught by Griffiths in [0043].
However, Griffiths does not explicitly teach the near infrared ray generator is provided at the pen tip-side of the marker member.
In an analogous near infrared imaging field of endeavor, Godavarty teaches a near infrared ray generator, [0054] (“a fixed light source assembly 150”) and [0026] (“Light 8 from a source 10 is projected on a target tissue 12 at a wavelength in the NIR spectrum.”), is provided at the pen tip-side, [0043] (“a face 105”), of the marker member, [0043] (“A source attachment point 112 is disposed on a side of the probe body 100 for attaching a light source assembly”) and shown in Fig. 9A, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Melsky and Godavarty because this allows the illuminator to be used in 
Regarding Claim 15, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Griffith teaches a near infrared ray generator, [0028] (“optical source 14”) is formed to have at least one of an arrow shape, a rectangular shape, or a circular shape, as seen in Fig. 1, re-produced below. Griffiths shows the optical source 14 to be generally cylindrically shaped, thus inferring that the intended shape approximates a circular cross-sectional area. Alternatively, since the drawings are not necessarily to scale, and the cross-section would therefore not necessarily be exactly a circular shape, it would have been obvious to include this shape or any other geometric shape as there are a finite number of geometric shapes, all of which do not provide one significant advantage over another and are considered obvious variants.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffith because the shape dictates where the apparatus may be used.
Regarding Claim 16, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Griffiths teaches the near infrared ray generator includes a second light irradiator that irradiates the near infrared detector with the first near infrared light, as shown in Fig. 3b, re-produced below.

    PNG
    media_image4.png
    419
    413
    media_image4.png
    Greyscale

Fig. 3b of Griffiths
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffith because the multiple light sources and multiple detectors allow the device to assign which source provides a specific aspect of the device with a specific type of light that is received by a single detector.
Regarding Claim 17, the modified apparatus of Melsky teaches all limitations of Claim 16, as discussed above. Furthermore, Griffiths teaches a switch that switches between a state in which power is supplied to the second light irradiator, [0038] (“they turn on the device, which activates the infrared source(s)”), and a state in which the power is not supplied to the second light irradiator, [0039] (“the device may be turned off”), and shown by the presence of the “on/off” button in Fig. 6, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffith because this allows the operator to activate and power down the device as appropriate.
Regarding Claim 19, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Godavarty teaches wherein the near infrared ray generator includes a detachable portion for attachment and detachment to and from the marker member, [0043] (“A source attachment point 112 is disposed on a side of the probe body 100 for attaching a light source assembly.”), where it is interpreted that in order for the light source 150 to be attached to the probe body 100, it must have a detachable portion to work with the attachment point 112.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Godavarty because the removable near infrared ray generator or light source allows for ease of replacement or repair of only the generator or light source, rather that the entire apparatus, when appropriate.
Regarding Claim 20, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Godavarty teaches wherein a wavelength of the first near infrared light is the same as a wavelength of the second near infrared light, [0049] (“Where the light source assembly includes more than one light source, the multiple light sources may be the same”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Godavarty because this way the imager 101 can access a wealth of optical data without sacrificing portability and convenience, as taught by Godavarty in [0049].
Regarding Claim 21, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Melsky teaches wherein the near infrared imaging apparatus is configured as a medical imaging apparatus, [0013] (“A tissue ablation system for identification of a lesion formed by directed energy emission at a surgical site of a patient includes a source of an indocyanine green (ICG dye) composition for delivery into a body of the patient including to the surgical site.”).
Regarding Claim 22, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Melsky teaches wherein the near infrared imaging apparatus is configured as an intraoperative support apparatus, Abstract (“An image of the tissue and lesion at the surgical site is obtained while the ICG fluoresces.”).
	Regarding Claim 24, Melsky teaches a near infrared imaging apparatus, [0038] (“ablator endoscopic system 10”) and [0039] (“the term “light” as used herein is intended to encompass electromagnetic radiation including […] infrared”), the near infrared imaging apparatus including:
a) a first light irradiator, [0038] (“excitation light source 25”), is configured to irradiate a first fluorescent agent inside a subject with near infrared excitation light, [0034] (“an excitation light source YY that emits light in the wavelength range adequate to excite the ICG dye fluorescence.”)
b) a processor, [0034] (“a processor 24”) that images the second near infrared light detected by the near infrared detector, [0034] (“A processor 24 is designed to accept input and output data from the connected instruments, display and controller and process that data into visual information.”).
However, Melsky does not explicitly teach a marker member for a near infrared imaging apparatus, the marking member being configured for the near infrared imaging apparatus, wherein the marker member comprises a pen tip and a near infrared ray generator for generating first near infrared light which is different from the near infrared excitation light provided at an outer surface of the pen tip-side, detectable by the near infrared detector.
In an analogous near-infrared imaging field of endeavor, Godavarty teaches a marker member, [0043] (“A probe assembly 103”), for a near infrared imaging apparatus, [0043] (“NIR optical imager 101”), the marker member being configured for the near infrared imaging apparatus, as shown in Fig. 8, re-produced below, wherein the marker member comprises that includes a pen tip, [0043] (“a face 105”), and a near infrared ray generator, [0054] (“a fixed light source assembly 150”) for generating first near infrared light which is different from the near infrared excitation light, [0026] (“Light 8 from a 

    PNG
    media_image5.png
    266
    312
    media_image5.png
    Greyscale

Fig. 8 of Godavarty
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Melsky and Godavarty because this allows the illuminator to be used in broader scenarios than conventional NIR imaging apparatuses, which may be limited to imaging only fixed volumes or certain shapes of breast tissue, as taught by Godavarty in [0004].
However, Melsky and Godavarty do not explicitly teach a near infrared detector that detects the first near infrared light and detects the second near infrared light generated from the first fluorescent agent by the irradiation near infrared excitation light, and that is provided separately from the marker member.
In an analogous infrared imaging field of endeavor, Griffiths teaches a near infrared detector, [0026] (“optical detector 16”), that detects the first near infrared light and detects the second near infrared light generated from the first fluorescent agent by the irradiation near infrared excitation light, 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffiths because this allows the operator to easily locate where to perform the imaging, treatment, or finding veins, as taught by Griffiths in [0043].


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Melsky, Godavarty, and Griffiths in view of Jeung et al. (US 20140267773).
Regarding Claim 18, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. However, the modified apparatus of Melsky does not explicitly teach wherein the near infrared ray generator includes a member coated with a second fluorescent agent that generates the first near infrared light by being irradiated with the near infrared excitation light from the first light irradiator. 
In an analogous infrared imaging field of endeavor, Jeung teaches a near infrared imaging apparatus, [0152] (“marker system 200”), wherein the near infrared ray generator, [0206] (“marker block 202”), includes a member, [0208] (“marker 208”) coated with a second fluorescent agent, [0209] (“each marker 208 may include a fluorescent dye or other fluorescent material”), that generates the first near infrared light by being irradiated with the near infrared excitation light from the first light irradiator, [0209] (“a fluorescent dye or other fluorescent material that absorbs light at one wavelength 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jeung, as a fluorescent agent enhances the fluorescence response at the injected site which shows within the images obtained.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Melsky, Godavarty, and Griffiths in view of Kang et al. (US 20150018690).
Regarding Claim 23, the modified apparatus of Melsky teaches all limitations of Claim 13, as discussed above. Furthermore, Griffiths teaches a third light irradiator configured to irradiate the subject with visible light; and a visible light detector configured to detect the visible light irradiated by the third light irradiator and reflected by the subject, as shown in Fig. 3b, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Griffith because the multiple light sources and multiple detectors allow the device to assign which source provides a specific aspect of the device with a specific type of light that is received by a single detector.
However, the modified apparatus of Melsky does not explicitly teach the processor is configured to form a composite image by composing a near infrared light image obtained by imaging the first near infrared light and the second near infrared light detected by the near infrared detector and a visible light image obtained by imaging the visible light detected by the visible light detector.
In an analogous near-infrared field of endeavor, Kang teaches a near infrared imaging apparatus, [0082] (“a multispectral image processing system 50”), wherein the processor, [0099] (“computer 70”), is configured to form a composite image by composing a near infrared light image obtained by imaging the first near infrared light and the second near infrared light detected by the near 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kang because as being able to image within both visible and infrared light, and combine the two images into a composite image allows for a more accurate detection of an intended region of interest through a color contrast method and/or temporal modulation method, as taught by Kang in the Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793